                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
JAMES A. HARNAGE              :      Civ. No. 3:16CV01543(AWT)
                              :
v.                            :
                              :
DR. WU, et al.                :      January 16, 2019
                              :
------------------------------x

 RULING ON PLAINTIFF’S SECOND MOTION FOR CONTEMPT AND SANCTIONS
              RE: DISCOVERY ORDER #141 [Doc. #164]

     Self-represented plaintiff James A. Harnage (“plaintiff”)

has filed a “Second Motion for Contempt and Sanctions Re:

Discovery Order #141” asserting that defendants have failed to

produce certain documents on or before June 15, 2018, as ordered

by the Court. See Doc. #164 at 1. Defendants have filed no

response to plaintiff’s motion. On July 11, 2018, Judge Alvin W.

Thompson referred plaintiff’s motion to the undersigned. [Doc.

#170]. For the reasons set forth below, the Court declines to

certify facts to the district judge as contemplated by 28 U.S.C.

§636(e), and DENIES plaintiff’s “Second Motion for Contempt and

Sanctions Re: Discovery Order #141” [Doc. #164].

I.   Background

     The Court presumes familiarity with the general procedural

and factual background of this matter, and sets forth the

background only as relevant to the instant motion for contempt

and sanctions.

                               ~1~
    On April 26, 2018, the Court held an in-person discovery

conference in this matter. See Docs. #140, #141. Following that

conference, on May 7, 2018, the Court issued a Memorandum of

April 26, 2018, Discovery Conference and Ruling on Pending

Motions (hereinafter the “Discovery Memorandum and Order”).

[Doc. #141]. In pertinent part, the Court ordered:

    Any documents ordered to be produced during the April
    26, 2018, discovery conference, as memorialized herein,
    shall be produced to plaintiff on or before June 15,
    2018. In the event defendants are unable to produce the
    documents by that deadline, then a motion for extension
    of time must be filed on the docket in compliance with
    the Local Rules.

Id. at 14 (emphases removed).

    On June 27, 2018, plaintiff filed the motion now before the

Court. [Doc. #164]. In that motion, plaintiff cites the above-

quoted portion of the Court’s Discovery Memorandum and Order,

and asserts: “As of this pleading, the plaintiff has not

received a single document or meaningful response from the

defendants.” Id. at 1. Plaintiff asks that the Court “grant an

order finding defendants in contempt and ordering sanctions

accordingly, including, finding that the facts, as alleged by

the plaintiff be found as true and uncontroverted.” Id. (sic).

    Six days after plaintiff filed his motion, on July 3, 2018,

defendants filed a “Consent Motion for Extension of Time Nunc

Pro Tunc Re: Production of Documents.” Doc. #165. That motion

represented: “With plaintiff’s consent, the defendants move for

                                ~2~
an extension of time nunc pro tunc to provide plaintiff with

production in this case. They seek until yesterday, July 2,

2018, to provide plaintiff with production in this case,

including that ordered in Doc. 141[.]” Doc. #165 at 1.

Defendants’ motion further represented that on June 29, 2018,

two days after plaintiff filed the instant motion, the parties

engaged “in a lengthy and productive meet and confer call” where

the “parties discussed what materials had been obtained, the

difficulty in obtaining materials, the volume of materials and

possible bases for litigating the production.” Id. On July 6,

2018, Judge Thompson granted defendants’ motion, nunc pro tunc,

to July 2, 2018. See Doc. #167.

      On October 29, 2018, and December 5, 2018, the parties

filed two joint status reports detailing their efforts to

resolve the many pending discovery disputes spanning plaintiff’s

federal cases. See Docs. #203, #205. The parties have reached

some agreements concerning the production of documents in this

case, and plaintiff’s other federal cases. See Doc. #205 at 4-5,

14-16.

II.   Legal Standard

      Because plaintiff asks the “court [to] grant an order

finding defendants in contempt and ordering sanctions

accordingly, including, finding that the facts, as alleged by

the plaintiff be found as true and controverted[,]” Doc. #164 at

                                ~3~
1 (sic), the Court construes plaintiff’s motion as seeking a

civil contempt order in response to defendants’ alleged non-

compliance with the Court’s Discovery Memorandum and Order. See

Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S.

821, 826-27 (1994) (distinguishing civil and criminal contempt).

Accordingly, the Court applies the standard applicable to civil

contempt.

    “Whether imposed pursuant to Rule 37 or the court’s

inherent power, a contempt order is, ... a ‘potent weapon, to

which courts should not resort where there is a fair ground of

doubt as to the wrongfulness of the defendant’s conduct.’” S.

New England Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 144–45

(2d Cir. 2010) (quoting King v. Allied Vision, Ltd., 65 F.3d

1051, 1058 (2d Cir. 1995)). A court may hold a party in civil

contempt for the violation of a court order when the movant

establishes that “‘the order violated by the contemnor is clear

and unambiguous, the proof of non-compliance is clear and

convincing, and the contemnor was not reasonably diligent in

attempting to comply.’” Id. at 145 (quoting EEOC v. Local 638,

831 F.3d 1162, 1171 (2d Cir. 1996)); see also Frazier v. APM

Fin. Sols., LLC, No. 3:11CV1762(AWT), 2015 WL 8483237, at *1 (D.

Conn. Dec. 9, 2015) (“A contempt order is warranted only where

the moving party establishes by clear and convincing evidence

that the alleged contemnor violated the district court’s edict.

                               ~4~
More specifically, a movant must establish that (1) the order

the contemnor failed to comply with is clear and unambiguous,

(2) the proof of noncompliance is clear and convincing, and (3)

the contemnor has not diligently attempted to comply in a

reasonable manner.” (internal citation and quotation marks

omitted)).

    “Because a contempt order is a severe sanction, it is

subject to the higher ‘clear and convincing’ evidence standard

rather than the usual preponderance of the evidence standard

applicable to other civil cases.” Chere Amie, Inc. v. Windstar

Apparel, Corp., 175 F. Supp. 2d 562, 565 (S.D.N.Y. 2001). “In

the context of civil contempt, the clear and convincing standard

requires a quantum of proof adequate to demonstrate a

‘reasonable certainty’ that a violation occurred.” Levin v.

Tiber Holding Corp., 277 F.3d 243, 250 (2d Cir. 2002).

     “Under [28 U.S.C. §636(e)], in a case other than one over

which the magistrate judge presides with a consent of the

parties under 28 U.S.C. §636(c), a magistrate judge is not

authorized to issue a final contempt order. Instead, the

magistrate judge’s function in a ‘non-consent’ case is to

certify facts relevant to the issue of civil contempt to the

district court.” Telebrands Corp. v. Marc Glassman, Inc., No.

3:09CV734(RNC)(DFM), 2012 WL 1050018, at *1 (D. Conn. Mar. 28,

2012) (internal citations and quotation marks omitted); see also

                               ~5~
Stancuna v. Sacharko, No. 3:09CV75(AWT)(DFM), 2010 WL 2351485,

at *2 (D. Conn. June 9, 2010) (“Pursuant to 28 U.S.C. §636(e), a

magistrate judge may not issue an order of contempt but is

called upon to certify the facts to the district judge.”).

     “In certifying the facts under Section 636(e), the

magistrate judge’s role is ‘to determine whether the moving

party can adduce sufficient evidence to establish a prima facie

case of contempt.’” Bowens v. Atl. Maint. Corp., 546 F. Supp. 2d

55, 71 (E.D.N.Y. 2008) (quoting Church v. Stellar, 35 F. Supp.

2d 215, 217 (N.D.N.Y. 1999)). “The magistrate judge also may

‘decline to certify the conduct to the district court for a

determination of contempt.’” Charter Practices, Int’l, LLC v.

Robb, No. 3:12CV1768(RNC), 2013 WL 12178172, at *1 (D. Conn. May

22, 2013) (citing Bowens, 546 F. Supp. 2d at 72). Where a

Magistrate Judge declines such a certification, “the district

court may not proceed further on a motion for contempt where the

conduct at issue occurred before a magistrate judge.” Bowens,

546 F. Supp. 2d at 72 (citation and internal quotation marks

omitted).1




1Neither party has requested a hearing on the pending motion for
contempt.
                               ~6~
III. Discussion

    Plaintiff seeks an order holding defendants in contempt for

their alleged failure to timely produce documents as ordered by

the Court. See Doc. #164 at 1.

    Plaintiff has not shown by clear and convincing evidence

that defendants have failed to comply with the portion of the

Court’s Discovery Memorandum and Order regarding the deadline by

which to produce documents. Indeed, with the plaintiff’s

consent, defendants sought a nunc pro tunc extension of the

production deadline, which Judge Thompson granted. See Docs.

#165, #167. Although defendants’ motion did not comply with the

Local Rules as it was not filed three days before the deadline

which it sought to extend, the Court cannot conclude that

defendants have “not diligently attempted to comply in a

reasonable manner[]” with that aspect of the Court’s Discovery

Memorandum and Order. Frazier, 2015 WL 8483237, at *1. That is

particularly so in light of the parties’ attempts to resolve the

many issues relating to the production of documents in this

case. See, e.g., Docs. #165, #203, #205. Plaintiff has thus

failed to “adduce sufficient evidence to establish a prima facie

case of contempt.” Bowens, 546 F. Supp. 2d at 71. Therefore, the

Court declines to certify facts to the district judge as

contemplated by 28 U.S.C. §636(e), and DENIES plaintiff’s

“Second Motion for Contempt and Sanctions Re: Discovery Order

                                 ~7~
#141” [Doc. #164]. See Stancuna, 2010 WL 2351485, at *2

(Magistrate Judge declined to certify facts, and denied

plaintiff’s motion to compel, where plaintiff failed “to show by

clear and convincing evidence that the defendant was not

diligent in attempting to comply with the court’s order.”).2

IV.   Conclusion

      For the reasons stated above, the Court declines to certify

facts to the district judge as contemplated by 28 U.S.C.

§636(e), and DENIES plaintiff’s “Second Motion for Contempt and

Sanctions Re: Discovery Order #141” [Doc. #164].

      SO ORDERED at New Haven, Connecticut, this 16th day of

January, 2019.

                                     /s/
                                HON. SARAH A. L. MERRIAM
                                UNITED STATES MAGISTRATE JUDGE




2 To the extent plaintiff’s motion may be construed as seeking
sanctions pursuant to Federal Rule of Civil Procedure
37(b)(2)(A)(i), plaintiff has likewise failed to demonstrate
that the imposition of sanctions under that Rule is warranted.
See Lodge v. United Homes, LLC, 787 F. Supp. 2d 247, 258
(E.D.N.Y. 2011) (“The party requesting sanctions under Rule 37
bears the burden of showing that the opposing party failed to
timely disclose information required by Rule 26.”); In re Sept.
11th Liab. Ins. Coverage Cases, 243 F.R.D. 114, 125 (S.D.N.Y.
2007).
                                ~8~
